Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Detailed Action
Remarks 
	This communication has been issued in response to Applicant’s amended claim language filed 20 September 2021.  Claims 21-40 remain pending in this application.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 December 2021 was filed after the mailing date of the disclosure.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Independent Claim 21 contains the newly amended limitation “...wherein the object in the local domain includes at least one attribute not mappable to the global conceptual object in the global domain”, which is not specifically defined within Applicant’s specification. The term “mappable” is not present within the disclosure, and at least paragraph [0075] describes “relationships between attributes 424 of local behavior 426 and Characteristics 410 of CRKeyHolder 408...”, while paragraph [0084] teaches that “...system objects, concepts, contexts, etc. 426 may be associated with each CRKey holder 408. Each element 426 may define or include one or more attributes 424, which may in turn be associated with one or more characteristic objects 410”.   The phrase “...at least one attribute not mappable to the global conceptual object in the global domain” is undefined, as there is no disclosure provided as to where an attribute is “not mappable” to one or more objects.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Busalacchi et al (USPG Pub No. 20130290518A1; Busalacchi hereinafter) in view of Cox et al (USPG Pub No. 20030208575A1; Cox hereinafter).
As for Claim 21, Busalacchi teaches, A computer system comprising:
	“a memory device to store instances of a global conceptual object, including multiple instances of a functional object to represent functionality, multiple instances of an actor object to represent actors to make requests on the instances of the functional objects, and multiple instances of an action object to represent requests by the instances of the actor objects on the instances of the functional objects, wherein instances of the global conceptual object define a concept in a global domain with attributes mappable to an object in a local domain, wherein the object in the local domain includes at least one attribute not mappable to the global conceptual object in the global domain” (see Fig. 4; see pp. [0016-0020], [0045], [0070]; e.g., the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.  At least one or more of a plurality of data stores {i.e. pp. [0076]}, equivalent to Applicant’s memory device, is used for the storage and wrap all acquired instances of network-available information in a software object with a standard interface that exposes the same collection of methods, and provides for access to components of the information through named properties”, reading on Applicant’s claimed limitation.  Services are named “actions” that can be invoked on an information object, considered equivalent to Applicant’s “action objects”, and the properties and relationships of information objects are called Elements.  The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s one or more of an actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”.  Paragraph [0083] discusses mapping “elements” or “attributes” as common between instances of “BankCustomer” {i.e. actor object} and “BankAccount” {i.e. action objects}, for example.  Additionally, paragraphs [0019-0021] provide teachings for exposing sets or instances of information objects {i.e. Applicant’s “global conceptual object”} having a plurality of object characteristics of varying types {i.e. service, property, event, relationship}, and for implementing access to instances of ...wherein the object in the local domain includes at least one attribute not mappable to the global conceptual object in the global domain”, is not specifically defined within Applicant’s specification, as there is no disclosure provided as to where an attribute is “not mappable” to one or more objects);  
	“a processor to execute a global object manager, to receive multiple instances of action objects representing interaction between the instances of the actor object and instances of the functional object, and group instances of action objects into collections where a collection represents a domain of commonality between different instances of action objects and actor objects, the domain of commonality of the collection representing a mapping of common attributes between instances of action objects and instances of actor objects” (see pp. [0052], [0070]; e.g., the reference of Busalacchi actions” that can be invoked on an information object, considered equivalent to Applicant’s “action objects” {i.e. pp. [0025-0026]}, with the utilization of a “common interface” allowing for the same sets of configurations {i.e. each object of an “information object” becoming a “component object” for that information object, assembled for executable implementation} to be used to represent information sources, information objects, and user-specific information objects {i.e. pp. [0070-0071] & [0075-0078]}. One or more IContent interfaces, for example, is employed as a consistent interface for all layered assemblies of information objects.  Providing even further elaboration, paragraph [0014] discusses “collections of configurable, multi-purpose components”, such as those found in paragraph [0079] with “Each XType has a collection of Services 410(a) and Elements 410(b) that are associated with it, as well as a set of information sources ("Source") 410(c) from which it gets information. Each Source 410(c) has components ("Column") 410(d) and Connections 410(e) with which it communicates to get network-available information. Relationships between XTypes 430 are defined by Vectors 410(f), and navigation from one information object to another is done by Elements 410(b) that point to Vectors 410(f)” apparently mapping/relating the elements). 
The reference of Busalacchi does not appear to explicitly recite the limitation of, “wherein the global object manager is to detect an abnormal behavior collection representing a collection of instances of action objects having a different pattern of interactions from other collections, determine that a computed deviation for the different pattern of interactions is greater than a threshold, and trigger an alert operation in response to a determination that the computed deviation is greater than the threshold”.
The reference of Cox recites the limitation of, “wherein the global object manager is to detect an abnormal behavior collection representing a collection of instances of action objects having a different pattern of interactions from other collections, determine that a computed deviation for the different pattern of interactions is greater than a threshold, and trigger an alert operation in response to a determination that the computed deviation is greater than the threshold” (see pp. [0050-0052], [0057-0059]; e.g., the reference of Cox serves as an enhancement to the teachings of the primary Busalacchi reference by providing for the management of a business infrastructure using at least a “Global Ecology Controller”, considered equivalent to Applicant’s “global object manager”, which is a part of an eService Enterprise collection of eService level 
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need to alleviate service degradation and excessive costs of management tools which directly map a system or service failure to business impact. (Cox; [0017])

As for Claim 22, Busalacchi teaches, wherein instances of actor objects and instances of action objects are objects in different processing systems (see pp. [0025-0026], [0070]; e.g., The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s one or more of an actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”.  According to paragraph [0070], services are named “actions” that can 

As for Claim 23, Busalacchi teaches, wherein instances of actor object and instances of functional objects are objects in different processing systems (see pp. [0025-0026], [0070]; e.g., The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s one or more of an actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”.  According to paragraph [0045], The “GINA Information Model” is a configurable, reflexive information object model, and the “GINA Execution Model” is a model that can create and run information model configurations, equivalent to Applicant’s “functional object”.  At least one or more of a plurality of information data sources {i.e. pp. [0042]} is used for the storage and retrieval of a plurality of requested objects. This teaching is considered equivalent to Applicant’s disclosure of utilizing “processing systems” for the access of data such as a “user information object” or 

As for Claim 24, Busalacchi teaches, the memory device further to store multiple instances of relationship objects to represent a relationship between an instance of an actor object and an instance of a functional object, wherein the collections comprises interaction collections At least one or more of a plurality of data stores {i.e. pp. [0076]}, equivalent to Applicant’s memory device, is used for the storage and assembly of a plurality of objects used to define one or more “information objects” of GINA, considered equivalent to Applicant’s “global conceptual object”, as the one or more information object(s) comprise component objects such as “service objects”, “property elements”, and “vectors” {i.e. relationships}.  The “GINA Information Model” is a configurable, reflexive information object model, and the “GINA Execution Model” is a model that can create and run information model configurations, equivalent to Applicant’s “functional object”, where the execution model is to “...wrap all acquired instances of network-available information in a software object with a standard interface that exposes the same collection of methods, and provides for access to components of the information through named properties”, reading on Applicant’s claimed limitation), and 
wherein processor is to group instances of relationship objects into relationship collections where a relationship collection represents a domain of commonality between different instances of relationship objects and actor objects (see 

As for Claim 25, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitations to, “detect an abnormal behavior collection representing an interaction collection of instances of action objects having a different pattern of interactions from other interaction collections, and determine that a computed deviation for the different pattern of interactions is greater 
Cox teaches, wherein the global object manager is to:
“detect an abnormal behavior collection representing an interaction collection of instances of action objects having a different pattern of interactions from other interaction collections, and determine that a computed deviation for the different pattern of interactions is greater than a threshold” (see pp. [0050-0052], [0057-0059]; e.g., According to paragraphs [0050-0052], the Cox reference teaches of detecting abnormal behavior by one or more of a BeX, and reporting the abnormal behavior in the form of “events” to be further accessed at least by a “local ecology pattern detector”.  An event may be sent directly to a “dispatcher” if its’ determined priority is high, indicating a severity of the abnormal behavior.  Paragraphs [0057-0059] of Cox teach of at least the Global ecology controller, considered equivalent to Applicant’s “global object manager”, having the ability to compute an overall performance measure from reported abnormal behavior from various local systems and or individual infrastructure components.  An Integration BeX can be used to implement the global ecology controller, considered equivalent to Applicant’s “global object manager”, and may be located in an “ecology pattern detector” of a system, for example.  A computed “overall performance measure” 
“detect an abnormal behavior collection representing a relationship collection of instances of relationship objects having a different pattern of relationships from other relationship collections, and determine that a computed deviation for the different pattern of relationships is greater than a threshold” (see pp. [0057-0059]; e.g., the reference of Cox teaches of at least the Global ecology controller, considered equivalent to Applicant’s “global object manager”, having the ability to compute an overall performance measure from reported abnormal behavior from various local systems and or individual infrastructure components.  An Integration BeX can be used to implement the global ecology controller, and may be located in “ecology pattern detector” of a system, for example.  A computed “overall performance measure” of an “eService” is considered equivalent to Applicant’s “deviation gradient”, as a “priority” 
“trigger the alert operation in response to a determination that the computed deviation is greater than the threshold” (see pp. [0071]; e.g., the reference of Cox, at least within paragraph [0071], provides an example in which the memory use of a particular application goes up to 35% on a local system, triggering a particular behavior rule, where the behavior rule associated with the application triggers an action to report the determined abnormal behavior to a higher level BeX.  A threshold mechanism must be exceeded in order to trigger comparison to a particular behavior rule).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the 

As for Claim 26, Busalacchi teaches, wherein instances of actor object and instances of relationship objects are objects in different processing systems (see pp. [0025-0026], [0070]; e.g., The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s one or more of an actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”.  According to paragraph [0070], the one or more information object(s) comprise component objects such as “service objects”, “property elements”, and “vectors” {i.e. relationships}.  At least one or more of a plurality of information data sources {i.e. pp. [0042]} is used for the storage and retrieval of a plurality of requested objects. This teaching is considered equivalent to Applicant’s disclosure of utilizing “different processing systems” for the access of data such as a “user information object” or “relationships”  in response to a request, and in the same fashion, information is accessed from one or more data resources by users of GINA using one or services and interfaces).


Busalacchi does not appear to explicitly recite the limitation of, “wherein detection of the abnormal behavior collection comprises detection of a collection that produces a network function change or a network configuration change”.
Cox teaches, “wherein detection of the abnormal behavior collection comprises detection of a collection that produces a network function change or a network configuration change” (see pp. [0042-0043]; e.g., the reference of Cox teaches of utilizing at least a “Behavior eXpert” component having its own knowledge base of behavior rules and metrics, which tracks the consumption, management, and availability of critical resources for the detection of any abnormal behaviors, and can detect whether one or more components are resource “starved” {i.e. equivalent to Applicant’s “network function change”} in order to notify one or more components such as the “eService management” or “local ecology pattern detector”, for example).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the 

As for Claim 28, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein determine that the computed deviation is greater than the threshold comprises comparison of the abnormal behavior collection to one or more vector rules”.
Cox teaches, “wherein determine that the computed deviation is greater than the threshold comprises comparison of the abnormal behavior collection to one or more vector rules” (see pp. [0071]; e.g., the reference of Cox, at least within paragraph [0071], provides an example in which the memory use of a particular application goes up to 35% on a local system, triggering a particular behavior rule, where the behavior rule associated with the application triggers an action to report the determined abnormal behavior to a higher level BeX.  A threshold mechanism must be exceeded in order to trigger comparison to a particular behavior rule).


As for Claim 29, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein determine that the computed deviation is greater than the threshold comprises comparison of the abnormal behavior collection to a threat metric”.
Cox teaches, “wherein determine that the computed deviation is greater than the threshold comprises comparison of the abnormal behavior collection to a threat metric” (see pp. [0071]; e.g., the reference of Cox, at least within paragraph [0071], provides an 
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need to alleviate service degradation and excessive costs of management tools which directly map a system or service failure to business impact. (Cox; [0017])

As for Claim 30, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.

Cox teaches, “wherein in response to a determination that the computed deviation is less than the threshold, the processor is to identify the abnormal behavior collection as a new expected behavior” (see pp. [0054], [0069]; e.g., Paragraph [0052] teaches that an event having a low priority may be sent to the local ecology pattern detector, where a plurality of such events are absorbed and analyzed by an “integration BeX” to examine whether there is any alarming trend of system degradation.  According to the cited paragraph [0054], BeXs analyze the behavior of components by examining its metric rules against observation data.  When conditions in behavior rules are satisfied, there is an indication of the detection of undesired behavior, and if that detected undesired behavior of one or more components is applied a “high” priority, then it may be sent directly to a “dispatcher” component for further evaluation and/or action, thus, indicating that some type of “threshold” mechanism must be in place to determine the “high”/”low” priority of detected abnormal behaviors within one or more components of the system.  Paragraph [0069] teaches of utilizing at least a “tuner” component that receives sensor data from a “sensor array” which observes and records how a system reacts to different situations in service management.  As stated within the cited paragraph [0069], “...Tuner 1040 is equipped with a set of objective functions that are related to expected system performance. If the recorded data about system 1020 does not match with the objective functions, tuner 1040 initiates adaptive feedback control to tune system 1020. The tuning may be achieved by forcing the BeXs in system 1020 to revise the rules that are related to unsatisfactory performance”, therefore adapting and providing revised rules based on recorded data compared to expected performance).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need to alleviate service degradation and excessive costs of management tools which directly map a system or service failure to business impact. (Cox; [0017])

As for Claim 31, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein the global object manager is to detect the abnormal behavior collection based on computation of deviations from expected patterns in multiple dimensions”.



As for Claim 32, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein the multiple dimensions are selected from among time, frequency, location, relationship to other global conceptual objects, networks, hosts, services, sessions, or software application”.
Cox teaches, “wherein the multiple dimensions are selected from among time, frequency, location, relationship to other global conceptual objects, networks, hosts, 
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need to alleviate service degradation and excessive costs of management tools which directly map a system or service failure to business impact. (Cox; [0017])

As for Claim 33, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein the global object manager is to compute a deviation gradient based on evaluation of the multiple dimensions”.
Cox teaches, “wherein the global object manager is to compute a deviation gradient based on evaluation of the multiple dimensions” (see pp. [0057-0059]; e.g., the reference of Cox teaches of at least the Global ecology controller, considered equivalent to Applicant’s “global object manager”, having the ability to compute an overall performance measure from reported abnormal behavior from various local systems and or individual infrastructure components.  An Integration BeX can be used to implement the global ecology controller, and may be located in “ecology pattern detector” of a system, for example.  A computed “overall performance measure” of an “eService” is considered equivalent to Applicant’s “deviation gradient”, as a “priority” metric is determined and applied to one or more events indicative of abnormal behavior within an eService).


As for Claim 34, Busalacchi teaches, wherein the instances of relationship objects represent causal relationships of behavior, wherein at least one collection of instances of relationship objects having different patterns of relationships comprises different patterns of causal relationships (see pp. [0043]; e.g., As stated within the cited paragraph, “...the GINA recognizes that information objects may generate consequences in other related objects, e.g., a change to an inventory level can sometimes cause a sales order to go on hold”, thus, teaching of a causal relationship between related objects and an end result of an action performed).

As for Claim 35, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” 
Busalacchi does not appear to explicitly recite the limitation of, “wherein trigger the alert operation comprises flag the abnormal behavior collection as malicious behavior”.
Cox teaches, “wherein trigger the alert operation comprises flag the abnormal behavior collection as malicious behavior” (see pp. [0044-0045]; e.g., the reference of Cox teaches of utilizing a “dispatcher” for the communication of abnormal behavior information to various destinations, such as the one or more BeXs in other local systems or the global eService management system, where adaptive feedback in the form of one or more adjustments may be made to one or more BeX by revising the rules of the respective BeX dependent on an “adaptor” and the determination that a particular abnormality causes drastic overall eService performance degradation, considered equivalent to changing the model of an expected behavior in response to the flagging of an adverse behavior such as malicious behavior.  According to Applicant’s disclosure, at least within paragraph [0044], degrees of abnormality are discussed, apparently consisting of malicious behavior, and in the same fashion, the cited Cox reference teaches of a “priority” indicating the severity of an abnormal behavior {i.e. pp. [0051]}).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a 

As for Claim 36, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA object-oriented, software-based modeling environment for the modeling of various data sources and allowing queries and transactions across those sources.
Busalacchi does not appear to explicitly recite the limitation of, “wherein in response to a flagging of the abnormal behavior collection as malicious behavior, the global object manager is to change a model of expected behavior”.
Cox teaches, “wherein in response to a flagging of the abnormal behavior collection as malicious behavior, the global object manager is to change a model of expected behavior” (see pp. [0044-0045]; e.g., the reference of Cox teaches of utilizing a “dispatcher” for the communication of abnormal behavior information to various destinations, such as the one or more BeXs in other local systems or the global eService management system, where adaptive feedback in the form of one or more 
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based environments comprised of multiple information sources and intelligently managing a business infrastructure.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the detection of abnormal behaviors above a threshold within a plurality of interaction patterns, as taught by Cox, with the method of Busalacchi in order to address the need to alleviate service degradation and excessive costs of management tools which directly map a system or service failure to business impact. (Cox; [0017])

As for Claim 37, the reference of Busalacchi provides a multi-dimensional information access capability within a Global Information Network Architecture “GINA” create a user-definable environment for managing information access within the GINA 
Busalacchi does not appear to explicitly recite the limitation of, “wherein trigger the alert operation comprises alerting a network administrator or implementation of a network security procedure”.
Cox teaches, “wherein trigger the alert operation comprises alerting a network administrator or implementation of a network security procedure” (see pp. [0043], [0050-0051]; e.g., as stated within the cited paragraph, the behavior expert “BeX” may be associated with one or more of a plurality of infrastructure components, and the basis of its analysis  comes from the observation data acquired by one or more of a plurality of data providers that provides for the detection of abnormal behavior or events during the operation of components.  Abnormal behavior is detected by one or more BeX and reported in the form of “events”, with each event having an associated priority to indicate severity of the abnormal behavior.  An example is provided where an event associated with a fatal problem in an eService infrastructure is reported/routed at least to the global eService management system or “dispatcher” for a reaction to be taken.  Additionally, paragraphs [0071-0072] teach of a behavior rule being able to trigger an action to report abnormal behavior to at least a higher level of BeX, where this abnormal event is reported to an integration BeX located in a local ecology pattern detector or global ecology controller).
The combined references of Busalacchi and Cox are considered analogous art for being within the same field of endeavor, which is modeling network-based 

As for Claim 38, Busalacchi teaches, the memory device further to store multiple instances of request objects, a request object to represent a request by an instance of an actor object to an instance of a functional object, or a request by an instance of an actor object to an instance of an action object (see pp. [0025-0026], [0076]; e.g., At least one or more of a plurality of data stores {i.e. pp. [0076]}, equivalent to Applicant’s memory device, is used for the storage and assembly of a plurality of objects used to define one or more “information objects” of GINA, considered equivalent to Applicant’s “global conceptual object”.  The “user/user information object”, discussed within paragraphs [0025-0026] of Busalacchi, is considered equivalent to Applicant’s actor object for being able to interact with the “universal information object management environment” using one or more user interfaces, and is defined within Applicant’s disclosure, at least within paragraph [0128], as a “user that is interacting with the system”).



As for Claim 40, Busalacchi teaches, wherein the global conceptual object comprises an executable model, executable by interpretation of the model within the domain of commonality (see pp. [0045]; e.g., The “GINA Information Model” is a configurable, reflexive information object model, and the “GINA Execution Model” is a model that can create and run information model configurations, equivalent to Applicant’s “functional object”, where the execution model is to “...wrap all acquired instances of network-available information in a software object with a standard interface that exposes the same collection of methods, and provides for access to components of the information through named properties”, reading on Applicant’s claimed limitation).

Response to Arguments
Applicant's arguments and amendments, with respect to Busalacchi and Cox’s alleged failure to teach the subject matter of Claims 21-40 have been fully considered but are not persuasive.  See further updated rationale provided above in regards to Applicant’s amended language.  

With respect to Applicant’s argument that:
“The Office Action bases the rejection on an interpretation of Busalacchi that is not consistent with the disclosure of Busalacchi. Namely, the Office Action at page 4 asserts Busalacchi's described "collection of services" can be understood as Applicant's claimed collection of action objects.
One skilled in the art would recognize the interpretation is contrary to the teachings of the reference. The Office Action at page 4 even quotes the portion of Busalacchi that contradicts the interpretation. Busalacchi discloses that services are "named actions that can be invoked on an information object." Despite having the terms "action" and "object" in the phrase, one of skill in the art would understand a difference with Applicant's claims.
If services in Busalacchi invoke an action on an information object, how can the collection of services be equivalent to a collection of objects? If a service is an object, how is the service invoked (i.e., if a service invokes an object, but a service IS an object, how is a service invoked)? In contrast to what is asserted in the Office Action, the collection of services identifies actions that can be invoked on an object, and is not a collection of objects.
Thus, the Office Action has failed to identify the claimed "collection of objects."

Examiner is not persuaded and maintains that the applied references of Busalacchi et al and Cox et al read on Applicant’s amended language.  In addressing Applicant’s argument, Examiner contends that a “service”, as discussed within the Busalacchi reference, is an object.  As discussed within updated rationale provided above, services are named “actions” that can be invoked on an information object, considered equivalent to Applicant’s “action objects” {i.e. pp. [0025-0026]}, with the utilization of a “common interface” allowing for the same sets of configurations, such as each object of an “information object” becoming a “component object” for that assembled for executable implementation, and to be used to represent information sources, information objects, and user-specific information objects, further discussed within at least paragraphs [0070-0071] & [0075-0078].  As discussed within the updated rationale provided above, and briefly reiterated herein, paragraph [0014] provides even further elaboration and discusses “collections of configurable, multi-purpose components”, such as those found in paragraph [0079] with “Each XType has a collection of Services 410(a) and Elements 410(b) that are associated with it, as well as a set of information sources ("Source") 410(c) from which it gets information. Each Source 410(c) has components ("Column") 410(d) and Connections 410(e) with which it communicates to get network-available information. Relationships between XTypes 430 are defined by Vectors 410(f), and navigation from one information object to another is done by Elements 410(b) that point to Vectors 410(f)” apparently mapping/relating the elements.
            
With respect to Applicant’s argument that:
“Furthermore, Cox is cited as disclosing detection of abnormal behavior, but does not disclose or suggest what is recited in Applicant's claims.
Cox expressly teaches that local service management systems detect local abnormal events, which are sent to a network-wide repository of abnormal events. The abnormal events are failure of a web service to be properly invoked. See paras. [0038], [0043].
As would be understood by one skilled in the art, the system in Cox merely aggregates error events in a global system that can then make a prediction of whether a web service can be invoked from a particular system user.
Applicant's Specification addresses such a traditional approach to abnormal event analysis in para. [0040]: "Traditionally, analysis of data on a network is evaluated per se by a ruleset in one dimension.... Data that would, in a traditional analysis system, be evaluated as an event is instead treated as evidence of a behavior, including respective CRKey Holder or CRKey elements." Emphasis added.

Thus, in contrast to what is recited in Applicant's claims, Cox describes a system that performs analysis in a single dimension as Applicant identified as a traditional approach, in contrast to the multidimensional approach of combinations of action objects that represent interaction of actor objects and function objects.
Cox fails to describe any such objects, collection of objects, or analysis based on common attributes of such objects.”

Examiner is not persuaded.  Cox serves as an enhancement to the teachings of Busalacchi, and provides for at least an eService Enterprise collection of eService level management tools responsible for the detection of abnormal behaviors.  As stated within the cited paragraphs of at least paragraphs [0050-0052] & [0057-0059], a computed “overall performance measure” of an “eService” is considered equivalent to Applicant’s “deviation gradient”, as a “priority” metric is determined and applied to one or more events indicative of abnormal behavior within an eService, considered equivalent to a services dimension, allowing relationships between objects which cause abnormal behaviors to also be evaluated.


Conclusion
The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
***Sweeney et al (USPG Pub No. 20100049766A1) teaches a system for consumer defined information architecture.

**York et al (USPG Pub No. 20130275429A1) teaches a system and method for enabling contextual recommendations and collaboration within context.
**Zaslavsky et al (USPG Pub No. 20150243179A1) teaches a dynamic level adaptation of e-learning datagraph structures.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036. The examiner can normally be reached Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								1/5/2022